Citation Nr: 1210668	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefit sought on appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge in a March 2011 videoconference hearing from the RO.  However, the claim of entitlement to service connection for a low back disorder was not addressed at that hearing.  Thus, in August 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for the Veteran to be scheduled for another Board hearing.  In a December 2011 letter, he was notified that his Board hearing had been scheduled for February 1, 2012.  In January 2012, the Veteran called VA and informed them that he would not be attending his scheduled Board hearing.  The Veteran stated that he did not want his hearing rescheduled.  Therefore, his hearing request was considered withdrawn, and his claim was returned to the Board for appellate disposition.  38 C.F.R. § 20.704(e) (2011). 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

A remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his claimed low back disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, regarding a current diagnosis, in October 2006, an X-ray was taken of the Veteran's lumbar spine.  The X-ray determined that the Veteran had "moderate degenerative changes at multiple levels with slight lumbar dextroscoliosis."  A January 2003 VA treatment record also diagnosed the Veteran with an "epidermal inclusion cyst left upper back without active infection."  Since filing his service connection claim in July 2007, the claims file does not contain evidence of a current lumbar spine diagnosis.  However, throughout his appeal, the Veteran has reported experiencing back pain.  

Regarding an in-service incurrence of this disorder, the Veteran's service treatment records (STRs) do not document any complaints of or treatment for his low back.  In a September 2007 statement, the Veteran stated that his current low back disorder was incurred while he was traveling in a military Jeep during his active military service.  He reported that the Jeep hit a pot hole and flipped over.  The Veteran was thrown into a rice patty.  He stated that he had back pain immediately following the accident, but he did not seek medical treatment.  Furthermore, throughout his appeal, the Veteran described a continuity of symptomatology for this disorder, both during his military service and since his military discharge.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Therefore, the claims file currently contains medical and lay evidence of a current disorder and an in-service incurrence of this disorder.  Thus, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of the disorder currently on appeal.  The Veteran has never been afforded a VA examination for this claim.  A VA examination is necessary to determine whether this disorder is related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA spine examination with an appropriate expert to determine the nature and etiology of his claimed low back disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis relating to his lumbar spine. 

(b)  If the Veteran has a current lumbar spine diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed lumbar spine disorder was incurred during the Veteran's period of active duty from June 1966 to June 1968, to include the claimed Jeep accident?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a Supplemental Statement of the Case (SSOC).  Afford him the appropriate period of time within which to respond thereto.









(CONTINUED ON THE NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


